                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

MARCUS ANTHONY JOHNSON                                                                PLAINTIFF

v.                                    Civil No. 4:18-cv-04162

JAIL ADMINISTRATOR CHRIS WOLCOTT,
Sevier County Detention Center; SHERIFF
ROBERT GENTRY; and JAILER ISAAC ALVARADO                                           DEFENDANTS

                                             ORDER

       This is a civil rights action filed pro se by Plaintiff Marcus Anthony Johnson pursuant to

42 U.S.C. § 1983. Before the Court is Plaintiff’s failure to obey a Court order.

       Plaintiff filed this § 1983 action pro se on December 3, 2018. (ECF No. 1). On the same

day, the Court entered an order directing Plaintiff to file a completed in forma pauperis (“IFP”)

application by December 26, 2018. (ECF No. 3). The order stated that failure to file a completed

IFP application by the Court’s imposed deadline would result in the case being dismissed without

prejudice. The order was mailed to Plaintiff at his address of record: Sevier County Jail, 137 West

Robinson Road, DeQueen, AR 71832. To date, the Court’s order has not been returned as

undeliverable and Plaintiff has not filed a completed IFP application. More than thirty (30) days

have passed since the Court’s order was mailed to Plaintiff.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Local Rule 5.5(c)(2) states in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently.
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party


                                                 1
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to obey a court order. Therefore, pursuant to Federal Rule of Civil

Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be and hereby is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 22nd day of January, 2019.

                                                     /s/ Susan O. Hickey
                                                     Susan O. Hickey
                                                     United States District Judge




                                                 2
